       Case 2:21-cv-00015-BMM Document 18 Filed 09/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

HEIDI HARRINGTON,                            21-CV-00015-BMM

             Plaintiff,

       v.
                                                     ORDER
MADISON COUNTY, MADISON                       GRANTING DEFENDANT
COUNTY SHERIFF’S OFFICE,                    MADISON VALLEY MEDICAL
MADISON COUNTY ATTORNEY’S                  CENTER’S UNOPPOSED MOTION
OFFICE, DOUG YOUNG, MADISON                 FOR EXTENSION OF TIME TO
VALLEY HOSPITAL, INC., d/b/a               SUBMIT INITIAL APPEARANCE
MADISON VALLEY MEDICAL
CENTER and JOHN DOES 1-10,

             Defendants.



      Defendant Madison Valley Hospital d/b/a Madison Valley Medical Center

(“MVMC”) has filed an unopposed motion for an extension of time to file its

initial appearance, seeking an extension to September 20, 2021. There being no

objection, and for good cause shown,

      IT IS ORDERED that the Motion (Doc. 17 ) is GRANTED. MVMC

shall file its Answer on or before September 20, 2021.

      DATED this 9th day of September, 2021.




                                                                                 1
